Citation Nr: 0429087	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Washington, D.C. Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for a right knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she injured her right knee in a 
motor vehicle accident during service, and that she continues 
to have problems with her right knee.  The veteran's service 
medical records show treatment following a motor vehicle 
accident that occurred two days after the veteran's medical 
examination for separation from service.  The report of a VA 
examination in August 1996 indicates that the veteran denied 
ongoing right knee symptoms residual to injury during 
service.  Subsequently, the veteran has asserted that her 
right knee symptoms are intermittent, and that the lack of 
findings in the 1996 examination occurred because the knee 
was not symptomatic on the day of the examination.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The service medical records document an injury in service.  
The veteran is competent to report a continuity of 
symptomatology, and current symptoms.  An examination is 
needed to obtain competent opinion as to whether the veteran 
has a current right knee disability that is related to the 
injury in service.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should arrange for the 
veteran to have a medical examination, 
reasonably near her home in Italy, to 
determine the current condition of her 
right knee and the likely etiology of any 
current disorders.  The AMC or RO should, 
if feasible, provide a copy of the claims 
file to the examiner for review.  The 
examiner should provide diagnoses of any 
current right knee disorders, and, for 
each such disorder, provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the disorder is related to injury in a 
May 1996 motor vehicle accident, or to 
other injury or disease during service.

2.  Thereafter, the AMC or RO should 
review the claim.  If the claim remains 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




